Case 2:15-cr-00242-JFB Document 225 Filed 11/20/18 Page 1 of 10 PageID #: 2573
                                                                                 FILED
                                                                                 CLERK
                                                                         11/20/2018 6:32 pm
                           UNITED STATES DISTRICT COURT
                           E A S T E R N D I S T R I C T O F N E W Y O R K U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF NEW YORK
       ------------------------------X                 Docket#            LONG ISLAND OFFICE
       UNITED STATES OF AMERICA,     :                 15-cr-00242-JFB
                                     :
            - versus -               :                 U.S. Courthouse
                                     :                 Central Islip, New York
       MICHAEL BELFIORE,             :
                       Defendant     :                 February 1, 2017
       ------------------------------X

           TRANSCRIPT OF CRIMINAL CAUSE FOR STATUS CONFERENCE
                 BEFORE THE HONORABLE JOSEPH F. BIANCO
                      UNITED STATES DISTRICT JUDGE
       A     P    P    E       A     R     A     N     C     E     S:


       For the Government:                     Richard P. Donoghue, Esq.
                                               United States Attorney

                                         BY:   Lara Treinis Gatz, Esq.
                                               Assistant U.S. Attorney
                                               100 Federal Plaza
                                               Central Islip, NY 11722

       For the Defendant:                      Thomas F. Liotti, Esq.
                                               Law offices of
                                               Thomas F. Liotti
                                               600 Old Country Road
                                               Garden City, NY 11530




       Transcription Service:                  Transcriptions Plus II, Inc.
                                               61 Beatrice Avenue
                                               West Islip, New York 11795
                                               laferrara44@gmail.com




       Proceedings recorded by electronic sound-recording,
       transcript produced by transcription service
Case 2:15-cr-00242-JFB Document 225 Filed 11/20/18 Page 2 of 10 PageID #: 2574



                                                                                 2
                                    Proceedings

  1                THE CLERK:     Calling case 15-cr-242, United

  2   States of America v. Belfiore.

  3                Counsel, please state your appearances for the

  4   record.

  5                MS. GATZ:     Good afternoon, your Honor.

  6                Lara Treinis Gatz for the United States.

  7                THE COURT:     Good afternoon, Ms. Gatz.
  8                MR. LIOTTI:      Good afternoon, Judge.

  9                Thomas    F. Liotti for the defendant, appearing

 10   with Dr. Belfiore.

 11                THE COURT:     Good afternoon, Mr. Liotti and Dr.

 12   Belfiore.

 13                I would just ask that you use the mics because

 14   we're taping this.       We don't have the court reporter.

 15                MR. LIOTTI:      Sure.

 16                THE COURT:     And I apologize for dragging

 17   everyone in.
 18                MR. LIOTTI:      No.

 19                THE COURT:     I know you did submit letters but

 20   when a defendant is waiving this much time under the

 21   Speedy Trial Act, I like to do it in person.               So why

 22   don't you just briefly explain, Ms. Gatz, and Mr. Liotti,

 23   as well, basically you want to set a more extended

 24   briefing schedule?

 25                MS. GATZ:     Yes, your Honor.        Mr. Liotti warned




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 225 Filed 11/20/18 Page 3 of 10 PageID #: 2575



                                                                                 3
                                    Proceedings

  1   me when he filed the motion that I would probably need

  2   more time because of its breath and novel arguments and

  3   he was correct.      So we are working on responding and we

  4   do need additional time to do that.

  5                And I know Mr. Liotti would like the

  6   opportunity to reply if necessary, so we did submit a

  7   letter asking for an amended briefing schedule and to
  8   adjourn a status conference until March 29th at 1

  9   o'clock.

 10                THE COURT:     Okay.

 11                MR. LIOTTI:      I also take that, Judge, as a

 12   compliment from my esteemed adversary because there's

 13   nothing that she can't answer, Judge.             I will tell you

 14   that right now.      She is very, very formidable.

 15                THE COURT:     All right.

 16                MR. LIOTTI:      So --

 17                THE COURT:     So you and your client are okay
 18   with the --

 19                MR. LIOTTI:      Oh, absolutely, Judge, and

 20   frankly, any courtesies that I can extend to Ms. Gatz and

 21   the Court wants to do it in this case, I just wanted to

 22   remind Ms. Gatz I did say it in my letter to the Court,

 23   that there's also an application before you which we

 24   could put over also until that late date that you have

 25   before you for so-ordered subpoenas.




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 225 Filed 11/20/18 Page 4 of 10 PageID #: 2576



                                                                                 4
                                    Proceedings

  1                THE COURT:     No, I read the letter.         I don't

  2   have them in front of me, that we were going to -- you

  3   were going to brief that, as well, because I don't want

  4   to do this in stages.        So that's one of the reasons why I

  5   wanted to go along with the extension because you're

  6   going to brief that, as well.

  7                MS. GATZ:     Yes.
  8                THE COURT:     Right?

  9                MS. GATZ:     Yes.

 10                THE COURT:     Okay.    So let me just -- I have the

 11   waiver before me.       Let me just ask Dr. Belfiore, you

 12   heard Mr. Liotti.       They're agreeing on a new schedule

 13   both with respect to the motion to dismiss the indictment

 14   which Mr. Liotti filed and he has a request for subpoenas

 15   that the government would need to respond to and then he

 16   would get to reply on both of those.

 17                By signing this waiver, you are agreeing to
 18   exclude the time until March 29th to allow both sides --

 19   primarily to allow your lawyer once the government

 20   answers these to have additional time to put in his

 21   responses to the government's response.

 22                MR. LIOTTI:      Judge --

 23                THE COURT:     Is that your wish?

 24                MR. LIOTTI:      I'm sorry, the judge is asking you

 25   first.    Go ahead.




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 225 Filed 11/20/18 Page 5 of 10 PageID #: 2577



                                                                                 5
                                    Proceedings

  1                THE DEFENDANT:      Yes, sir.

  2                THE COURT:     Okay.

  3                MR. LIOTTI:      Judge, I just wanted to mention

  4   that I also took the liberty of filing some request to

  5   charge with your Honor, and I know that's a bit premature

  6   but I want to give the Court a heads-up on what I was

  7   asking for.     I filed a request for a pre-charge and also
  8   for voir dire and I've given copies to Ms. Gatz on all of

  9   those things.

 10                THE COURT:     Okay.    That's fine.      You can put

 11   them in whenever you would like but obviously that's a

 12   little bit ahead of the game.

 13                So I am going to adjourn -- I'm going to adopt

 14   the schedule that is set forth in the letters and I just

 15   want to make clear that that March 29th date, I will use

 16   as not just a conference but an oral argument where I

 17   will give you a chance if you want to highlight anything
 18   you want to highlight from your papers and if possible, I

 19   might rule on that day, once I hear the argument, so the

 20   case doesn't remain dormant for too long.

 21                So I am excluding the time until March 29th,

 22   2017.

 23   (Pause)

 24                THE COURT:     Yes, we have something else on for

 25   that date.




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 225 Filed 11/20/18 Page 6 of 10 PageID #: 2578



                                                                                 6
                                    Proceedings

  1                MR. LIOTTI:      Judge, could I mention one thing

  2   because maybe I missed it and maybe you've addressed it

  3   -- I apologize if I missed it but we're going to need a

  4   little time, I think, to reply to Ms. Gatz's papers.

  5                THE COURT:     Yeah, I think that's built into the

  6   schedule.     Do you have the letter in front of you, Ms.

  7   Gatz?
  8                MS. GATZ:     I don't but it was.        I built in two

  9   weeks after my response --

 10                THE COURT:     Yes, just --

 11                MS. GATZ:     -- for the reply and that should

 12   be --

 13                THE COURT:     Just hold on one second.          We'll get

 14   the letter.

 15                MS. GATZ:     Okay.

 16   (Pause)

 17                MS. GATZ:     And it --
 18                MR. LIOTTI:      Judge, you're aware that there's

 19   no court reporter here, right?

 20                THE COURT:     Yes, we're taping it.

 21                MR. LIOTTI:      Oh, okay.     Okay.

 22                THE COURT:     Okay.    That's why I wanted you to

 23   stay close to the mic.

 24                MR. LIOTTI:      Yeah, okay.     I'm sorry.

 25                MS. GATZ:     Your Honor, is March 29th not a good




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 225 Filed 11/20/18 Page 7 of 10 PageID #: 2579



                                                                                 7
                                    Proceedings

  1   day?

  2                THE COURT:     Yes, can you -- another day that

  3   week?

  4                MS. GATZ:     The 30th is fine or the 31st,

  5   whatever is good for Mr. Liotti.

  6                MR. LIOTTI:      Everyday is bad, Judge.         So just

  7   pick one and --
  8                MS. GATZ:     Well, I don't know, Dr. Belfiore has

  9   some days that he doesn't work.

 10                MR. LIOTTI:      Oh, yes, Wednesdays would be best

 11   for him, Judge, if that's possible.

 12                THE COURT:     Wednesdays?

 13                MS. GATZ:     We could do the following Wednesday,

 14   April 3rd -- April 5th, excuse me, if that's good.

 15                MR. LIOTTI:      That's fine, Judge.

 16                THE COURT:     Yes, April 5th at 1 o'clock.

 17                MS. GATZ:     That's fine.
 18                MR. LIOTTI:      Yes, your Honor.

 19                THE COURT:     I am just going to put that date

 20   and everybody just initial it, because we've changed the

 21   date on the waiver.

 22                Michelle, can you give this to them to initial?

 23                MS. GATZ:     I got it.

 24                MR. LIOTTI:      You want us to resign that, Judge,

 25   or initial it?




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 225 Filed 11/20/18 Page 8 of 10 PageID #: 2580



                                                                                 8
                                    Proceedings

  1                THE COURT:     Just initial the new date.

  2                MR. LIOTTI:      Okay, sure.

  3   (Pause)

  4                MR. LIOTTI:      Okay, very good.       We've done that,

  5   Judge.

  6                THE COURT:     Okay.    So just so the record is

  7   clear, I am excluding the time until April 5th in order
  8   to allow additional time for the briefing on the

  9   defendant's motion -- the motion to dismiss the

 10   indictment, as well as the motion for certain subpoenas,

 11   in order to allow that to be properly briefed and allow

 12   sufficient time for the reply by Mr. Liotti on both --

 13   and I assume you can also use the time generally just to

 14   prepare the case forward, correct?

 15                MR. LIOTTI:      Yes, your Honor.

 16                THE COURT:     I find -- and for that reason, as

 17   well, I find the ends of justice served by granting the
 18   continuance outweigh the best interest of both the public

 19   and the defendant in a speedier trial and I have so-

 20   ordered the waiver.        All right?

 21                I'm just going to give you the dates, Mr.

 22   Liotti, so you have them.

 23                MR. LIOTTI:      Yes, your Honor.       Judge, I figured

 24   you didn't have enough reading to do, so I gave you a

 25   couple of extra pieces of paper on the motions and so --




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 225 Filed 11/20/18 Page 9 of 10 PageID #: 2581



                                                                                 9
                                    Proceedings

  1                THE COURT:     That's okay, we can handle it.

  2                MR. LIOTTI:      I'm just curious, Judge, how come

  3   you weren't nominated last night?

  4                MS. GATZ:     It was close, right?

  5                THE COURT:     Yeah, maybe I was one away.

  6                MR. LIOTTI:      I thought it would be you or Ms.

  7   Gatz.    I wasn't sure who wasn't going to go first but if
  8   Justice Kennedy retires, there's another opening for you,

  9   Judge.

 10                THE COURT:     So the government's response to

 11   both motions is March 3rd and Mr. Liotti, your reply on

 12   both motions is March 17th, okay?

 13                MR. LIOTTI:      Is that enough time for you?

 14                MS. GATZ:     Yes.

 15                THE COURT:     All right?

 16                MR. LIOTTI:      Yes, your Honor.

 17                THE COURT:     All right.      Thank you very much.
 18   Have a good day.

 19                MS. GATZ:     Thank you very much, Judge.

 20                MR. LIOTTI:      Judge, have a good day.

 21                THE COURT:     You, too.

 22                MS. GATZ:     Nice to see you, Judge.

 23                THE COURT:     Same here.

 24                      (Matter concluded)

 25                             -o0o-




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 225 Filed 11/20/18 Page 10 of 10 PageID #: 2582



                                                                                  10
                   C    E    R    T    I   F    I    C    A    T    E



                   I, LINDA FERRARA, hereby certify that the

      foregoing transcript of the said proceedings is a true

      and accurate transcript from the electronic sound-

      recording of the proceedings reduced to typewriting in

      the above-entitled matter.


                   I FURTHER CERTIFY that I am not a relative or

      employee or attorney or counsel of any of the parties,

      nor a relative or employee of such attorney or counsel,

      or financially interested directly or indirectly in this

      action.



                   IN WITNESS WHEREOF, I hereunto set my hand this

      18th day of November, 2018.




                                       AAERT CET**D 656
                                       Transcriptions Plus II, Inc.




                            Transcriptions Plus II, Inc.
